Title: To George Washington from Caleb Gibbs, 25 May 1781
From: Gibbs, Caleb
To: Washington, George


                        
                            Sir
                            Hutts near West Point May 25th 1781
                        
                        Lieut. Mitchell of the 2d Massachusetts Regiment, who will have the honor of delivering your Excellency this
                            applies for a discharge from the service.
                        Whatever Mr Mitchells reason may be, I cannot ascertain. I have endeavoured to use my influence to dissuade
                            him to the contrary, but it is of no avail. It being his first determination to leave the Army, I recommend him to Your
                            Excellency for a discharge. I have the honor to be With the greatest respect Your Excellencys Most Obedt humb. Servant
                        
                            C. Gibbs Major Comdt 2d Massts Regt

                        
                    